Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 13, 2018, is made
between Dope Media, Inc., a corporation organized under the laws of the State of
Delaware (“Debtor”) and General Cannabis Corp., a corporation organized under
the laws of the State of Colorado (“Secured Party”).

Debtor and Secured Party hereby agree as follows:

SECTION 1

Definitions; Interpretation.

(a)

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings assigned to them in the Note.

(b)

As used in this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Documents” means this Agreement, the Note, the Warrant and all other
certificates, documents, agreements and instruments delivered to Secured Party
under the Note or in connection with the Obligations.

“Event of Default” has the meaning set forth in Section 7.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

“Note” means that certain Senior Secured Note dated June 13, 2018 made by Debtor
in favor of Secured Party, as amended, modified, renewed, extended or replaced
from time to time.

“Obligations” means the indebtedness, liabilities and other obligations of
Debtor to Secured Party under or in connection with this Agreement, the Note and
the other Documents, including, without limitation, all unpaid principal of the
Note, all interest accrued thereon, all fees and all other amounts payable by
Debtor to Secured Party thereunder or in connection therewith, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and
including interest that accrues after the commencement by or against Debtor of
any bankruptcy or insolvency proceeding naming such Person as the debtor in such
proceeding.

“Partnership and LLC Collateral” has the meaning set forth in Section 5.

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

“Pledged Collateral” means Debtor’s (i) investment property and (ii) Partnership
and LLC Collateral, including any ownership interests in any subsidiaries of
Debtor.

“Pledged Collateral Agreements” means any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.

 “UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

“Warrant” means that certain Warrant to Purchase Common Stock of Dope Media,
Inc. dated June 13, 2018 issued by Debtor in favor of Secured Party, as amended,
modified, renewed, extended or replaced from time to time.

(c)

Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

(d)

In this Agreement, (i) the meaning of defined terms shall be equally applicable
to both the singular and plural forms of the terms defined; and (ii) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement.




--------------------------------------------------------------------------------




SECTION 2

Security Interest.  As security for the payment and performance of the
Obligations, Debtor hereby grants to Secured Party a security interest in all of
Debtor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including all accounts, chattel paper, commercial tort
claims, deposit accounts, documents, equipment (including all fixtures), general
intangibles, instruments, inventory, investment property, letter-of-credit
rights, other goods, money and all products, proceeds and supporting obligations
of any and all of the foregoing (collectively, the “Collateral”).  This
Agreement shall create a continuing security interest in the Collateral which
shall remain in effect until terminated in accordance with Section 18 hereof.
 Anything herein to the contrary notwithstanding, in no event shall the
Collateral include, and Debtor shall not be deemed to have granted a security
interest in, any of Debtor’s right, title or interest in any of the outstanding
voting capital stock or other ownership interests of a Controlled Foreign
Corporation (as defined below) in excess of 65% of the voting power of all
classes of capital stock or other ownership interests of such Controlled Foreign
Corporation entitled to vote; provided that (i) immediately upon the amendment
of the Internal Revenue Code to allow the pledge of a greater percentage of the
voting power of capital stock or other ownership interests in a Controlled
Foreign Corporation without adverse tax consequences, the Collateral shall
include, and Debtor shall be deemed to have granted a security interest in, such
greater percentage of capital stock or other ownership interests of each
Controlled Foreign Corporation; and (ii) if no adverse tax consequences to
Debtor shall arise or exist in connection with the pledge of any Controlled
Foreign Corporation, the Collateral shall include, and Debtor shall be deemed to
have granted a security interest in, such Controlled Foreign Corporation.  As
used herein, “Controlled Foreign Corporation” shall mean a “controlled foreign
corporation” as defined in the Internal Revenue Code.

Notwithstanding anything herein to the contrary, no security interest in any
contract, agreement, lease, license, permit, governmental authorization,
accreditation, or other agreement entered into by Debtor (A) that prohibits or
requires the consent of any Person other than Debtor and its Affiliates which
has not been obtained as a condition to the creation by the Debtor of a Lien on
any right, title, or interest in such contract, agreement, lease, license,
permit, governmental authorization, accreditation or other agreement or any
stock related thereto, or (B) to the extent that any applicable law or
regulation prohibits the creation of a Lien thereon or would void the rights of
the Debtor if a Lien is created thereon, but only, with respect to the
prohibition in (A) and (B), to the extent and for as long as such prohibition is
not terminated, rendered unenforceable, or otherwise deemed ineffective by the
UCC or any other applicable law, shall be granted hereunder.

SECTION 3

Financing Statements and other Action.  

(a)

Debtor hereby authorizes Secured Party to file at any time and from time to time
any financing statements describing the Collateral, and Debtor shall execute and
deliver to Secured Party, and Debtor hereby authorizes Secured Party to file
(with or without Debtor’s signature), at any time and from time to time, all
amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to Secured Party, as
Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Secured
Party in the Collateral and to accomplish the purposes of this Agreement.
 Without limiting the generality of the foregoing, Debtor ratifies and
authorizes the filing by Secured Party of any financing statements filed prior
to the date hereof.

(b)

Debtor will join with Secured Party in notifying any third party who has
possession of any Collateral of Secured Party’s security interest therein and
use commercially reasonable efforts to obtain an acknowledgment from the third
party that it is holding the Collateral for the benefit of Secured Party.

(c)

Upon request of Secured Party, Debtor (i) shall cause certificates to be issued
in respect of any uncertificated Pledged Collateral issued by Subsidiaries of
Debtor, (ii) shall exchange certificated Pledged Collateral issued by
Subsidiaries of Debtor for certificates of larger or smaller denominations, and
(iii) shall cause any securities intermediaries to show on their books that
Secured Party is the entitlement holder with respect to any Pledged Collateral.

(d)

Debtor will not create any chattel paper without placing a legend on the chattel
paper acceptable to Secured Party indicating that Secured Party has a security
interest in the chattel paper.

SECTION 4

Representations and Warranties.  Debtor represents and warrants to Secured Party
that:

(a)

Debtor is duly organized, validly existing and in good standing under the law of
the jurisdiction of its organization and has all requisite power and authority
to execute, deliver and perform its obligations under the Documents.

(b)

The execution, delivery and performance by Debtor of the Documents have been
duly authorized by all necessary action of Debtor, and the Documents constitute
the legal, valid and binding obligations of Debtor, enforceable against Debtor
in accordance with their terms.




2




--------------------------------------------------------------------------------




(c)

No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by Debtor of the Documents, except for any filings necessary to perfect any
Liens on any Collateral.

(d)

Debtor’s chief executive office and principal place of business (as of the date
of this Agreement) is located at the address set forth in Schedule 1; Debtor’s
jurisdiction of organization and organizational identification number are set
forth in Schedule 1; Debtor’s exact legal name is as set forth in the first
paragraph of this Agreement; and all other locations where Debtor conducts
business or Collateral is kept (as of the date of this Agreement) are set forth
in Schedule 1.

(e)

Debtor has rights in or the power to transfer the Collateral, and Debtor is the
sole and complete owner of the Collateral, free from any Lien other than
Permitted Liens.

(f)

To the Knowledge (as defined below) of the Debtor, all of Debtor’s U.S. and
foreign patents and patent applications, copyrights (whether or not registered),
applications for copyright, trademarks, service marks and trade names (whether
registered or unregistered), and applications for registration of such
trademarks, service marks and trade names, are set forth in Schedule 2.  To the
best of Debtor’s knowledge, Schedule 2 is accurate in all material respects as
of the date hereof.  Debtor will deliver an updated Schedule 2 to the Secured
Party within 30 days after the date hereof.  The term “Knowledge” as used herein
shall mean the knowledge of senior management of the Debtor, including the
knowledge that each such person would reasonably be expected to obtain after
reasonable inquiry.

(g)

No control agreements exist with respect to any Collateral other than control
agreements in favor of Secured Party.

(h)

The names and addresses of all financial institutions and other Persons at which
Debtor maintains its deposit and securities accounts, and the account numbers
and account names of such accounts, are set forth in Schedule 1.

(i)

 Schedule 3 lists Debtor’s ownership interests in each of its Subsidiaries as of
the date hereof.  To the best of Debtor’s Knowledge, Schedule 3 is accurate in
all material respects as of the date hereof.  Debtor will deliver an updated
Schedule 3 to the Secured Party within 30 days after the date hereof.

(j)

Debtor is and will be the legal record and beneficial owner of all Pledged
Collateral, and has and will have good and marketable title thereto.

(k)

Except as disclosed in writing to Secured Party, there are no Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Collateral.  Each Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms.  To the best knowledge of Debtor,
there exists no material violation or material default under any Pledged
Collateral Agreement by Debtor or the other parties thereto.  Debtor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any Pledged
Collateral Agreement.

SECTION 5

Covenants.  So long as any of the Obligations remain unsatisfied, Debtor agrees
that:

(a)

Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral, including the execution, delivery and reasonable
cooperation with the filing of the Short-Form Trademark Security Agreement
attached hereto as Exhibit A within 30 days after the date hereof.

(b)

Debtor shall comply in all material respects with all applicable laws,
regulations and ordinances, and all policies of insurance, relating in a
material way to the possession, operation, maintenance and control of the
Collateral.

(c)

Debtor shall give prompt written notice to Secured Party (and in any event not
later than 30 days following any change described below in this subsection) of:
 (i) any change in the location of Debtor’s chief executive office or principal
place of business; (ii) any change in the locations set forth in Schedule 1;
(iii) any change in its name; (iv) any changes in its identity or structure in
any manner which might make any financing statement filed hereunder incorrect or
misleading; (v) any change in its registration as an organization (or any new
such registration); or (vi) any change in its jurisdiction of organization;
provided that Debtor shall not locate any Collateral outside of the United
States nor shall Debtor change its jurisdiction of organization to a
jurisdiction outside of the United States.




3




--------------------------------------------------------------------------------




(d)

Debtor shall carry and maintain in full force and effect, at its own expense and
with financially sound and reputable insurance companies, insurance with respect
to the Collateral in such amounts, with such deductibles and covering such risks
as is customarily carried by companies engaged in the same or similar businesses
and owning similar properties in the localities where Debtor operates.
 Insurance on the Collateral shall, within 30 days after the date hereof, name
Secured Party as additional insured and as loss payee.  Upon the request of
Secured Party, Debtor shall furnish Secured Party from time to time with full
information as to the insurance carried by it and, if so requested, copies of
all such insurance policies.  Debtor shall also furnish to Secured Party from
time to time upon the request of Secured Party a certificate of Debtor’s
insurance broker or other insurance specialist stating that all premiums then
due on the policies relating to insurance on the Collateral have been paid and
that such policies are in full force and effect.  Debtor shall cause insurance
policies required under this subsection (d) to provide that they shall not be
terminated or cancelled nor shall any such policy be materially changed without
at least 30 days’ prior written notice (or 10 days in the case of nonpayment) to
Debtor and Secured Party.  Receipt of notice of termination or cancellation of
any such insurance policies or reduction of coverages or amounts thereunder
shall entitle Secured Party to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to the first
sentence of this subsection (d) or otherwise to obtain similar insurance in
place of such policies, in each case at the expense of Debtor.

(e)

All insurance policies shall, within 30 days after the date hereof, provide that
any losses payable thereunder be payable directly to Secured Party unless
written authority to the contrary is obtained. In the event that Debtor shall
receive any proceeds of any insurance (other than in respect of third party
liability insurance) it shall immediately cause such proceeds to be paid over to
Secured Party. If the Collateral shall be materially damaged or destroyed, in
whole or in part, by fire or other casualty, Debtor shall give prompt notice
thereof to Secured Party.  Additionally, Debtor shall in any event promptly give
Secured Party notice of all reports made to insurance companies in respect of
any claim in excess of $10,000.  No settlement on account of any loss covered by
insurance shall be made for less than insured value without the consent of
Secured Party.  In its sole discretion Secured Party may apply all or any
portion of such insurance proceeds to the payment of Obligations or may release
all or any portion thereof to Debtor.

(f)

Debtor shall keep the Collateral free of all Liens except Permitted Liens.

(g)

Debtor shall pay and discharge all material taxes, fees, assessments and
governmental charges or levies imposed upon it with respect to the Collateral
prior to the date on which penalties attach thereto, except to the extent such
taxes, fees, assessments or governmental charges or levies are being contested
in good faith by appropriate proceedings.

(h)

Debtor shall maintain and preserve its legal existence, its rights to transact
business and all other rights, franchises and privileges necessary or desirable
in the normal course of its business and operations and the ownership of the
Collateral, except in connection with any transactions expressly permitted by
the Note or any other Document.

(i)

If and when Debtor shall obtain rights to any new patents, trademarks, service
marks, trade names or copyrights, or otherwise acquire or become entitled to the
benefit of, or apply for registration of, any of the foregoing, Debtor
(i) shall, with respect the occurrence of any of the foregoing in any calendar
quarter, notify Secured Party thereof on or before the last day of the calendar
month following the end of such calendar quarter, and (ii) hereby authorizes
Secured Party to modify, amend, or supplement Schedule 2 and from time to time
to include any of the foregoing and make all necessary or appropriate filings
with respect thereto.

(j)

Without limiting the generality of subsection (i), Debtor shall not register
with the U.S. Copyright Office any unregistered copyrights (whether in existence
on the date hereof or thereafter acquired, arising, or developed) unless Debtor
provides Secured Party with written notice of its intent to register such
copyrights not less than 10 days prior to the date of the proposed registration.
 

(k)

At Secured Party’s request, Debtor will use commercially reasonable efforts to
obtain from each Person from whom Debtor leases any premises, and from each
other Person at whose premises any Collateral is at any time present (including
any bailee, warehouseman or similar Person), any such collateral access,
subordination, landlord waiver, bailment, consent and estoppel agreements as
Secured Party may require, in form and substance satisfactory to Secured Party.

(l)

(i) Debtor shall comply with all of its obligations under any Pledged Collateral
Agreements to which it is a party and shall enforce all of its rights
thereunder; (ii) Debtor will take all actions necessary to cause each Pledged
Collateral Agreement relating to Collateral consisting of any and all limited,
limited liability and general partnership interests and limited liability
company interests of any type or nature (“Partnership and LLC Collateral”)
issued by a Subsidiary to provide specifically at all times that: (A) the
Partnership and LLC Collateral shall be securities and shall be governed by
Article 8 of the applicable Uniform Commercial Code; (B) each certificate of
membership or partnership representing the Partnership and LLC Collateral shall
bear a legend to the effect that such membership interest or partnership
interest is a security and is governed by Article 8 of the applicable Uniform
Commercial Code; and (C) no consent of any member, manager, partner or other
Person shall be a condition to the admission as a member or partner of any
transferee that acquires ownership of the Partnership and LLC Collateral as a
result of the exercise by




4




--------------------------------------------------------------------------------







Secured Party of any remedy hereunder or under applicable law; and (iii) Debtor
shall not vote to enable or take any other action to amend or terminate, or
waive compliance with any of the terms of, any Pledged Collateral Agreement,
certificate or articles of incorporation, bylaws or other organizational
documents, or otherwise cast any vote or grant or give any consent, waiver or
ratification in respect of the Pledged Collateral, in any way that materially
changes the rights of Debtor with respect to any Pledged Collateral in a manner
adverse to the Secured Party or that adversely affects the validity, perfection
or priority of Secured Party’s security interest therein.

(m)

In the event that Debtor acquires rights in any Subsidiary after the date
hereof, it shall deliver to Secured Party a completed supplement to Schedule 3,
reflecting such new Subsidiary.  Notwithstanding the foregoing, it is understood
and agreed that the security interest of Secured Party shall attach to any such
Subsidiary immediately upon Debtor’s acquisition of rights therein and shall not
be affected by the failure of Debtor to deliver any such supplement to Schedule
3.

SECTION 6

Rights of Secured Party; Authorization; Appointment.

(a)

At the request of Secured Party, during the continuance of any Event of Default,
all remittances received by Debtor in respect of its accounts and other rights
to payment shall be held in trust for Secured Party and, in accordance with
Secured Party’s instructions, remitted to Secured Party or deposited to an
account of Secured Party in the form received (with any necessary endorsements
or instruments of assignment or transfer).

(b)

At the request of Secured Party, upon the during the continuance of any Event of
Default, Secured Party shall be entitled to receive all distributions and
payments of any nature with respect to any Pledged Collateral or instrument
Collateral, and all such distributions or payments received by the Debtor shall
be held in trust for Secured Party and, in accordance with Secured Party’s
instructions, remitted to Secured Party or deposited to an account designated by
Secured Party in the form received (with any necessary endorsements or
instruments of assignment or transfer).  Further, during the continuance of any
Event of Default any such distributions and payments with respect to any Pledged
Collateral held in any securities account shall be held and retained in such
securities account, in each case as part of the Collateral hereunder, and
Secured Party shall have the right, following prior written notice to the
Debtor, to vote and to give consents, ratifications and waivers with respect to
any Pledged Collateral and instruments, and to exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto, as if Secured Party were the absolute owner thereof;
provided that Secured Party shall have no duty to exercise any of the foregoing
rights afforded to it and shall not be responsible to the Debtor or any other
Person for any failure to do so or delay in doing so.

(c)

Secured Party shall have the right to, in the name of Debtor, or in the name of
Secured Party or otherwise, upon notice to but without the requirement of assent
by Debtor, and Debtor hereby constitutes and appoints Secured Party (and any of
Secured Party’s officers, employees or agents designated by Secured Party), as
Debtor’s true and lawful attorney-in-fact, with full power and authority to:
(i) sign and file any of the financing statements and other documents and
instruments which must be executed or filed to perfect or continue perfected,
maintain the priority of or provide notice of Secured Party’s security interest
in the Collateral; (ii) assert, adjust, sue for, compromise or release any
claims under any policies of insurance; (iii) give notices of control, default
or exclusivity (or similar notices) under any account control agreement or
similar agreement with respect to exercising control over deposit accounts or
securities accounts; and (iv) execute any and all such other documents and
instruments, and do any and all acts and things for and on behalf of Debtor,
which Secured Party may deem reasonably necessary or advisable to maintain,
protect, realize upon and preserve the Collateral and Secured Party’s security
interest therein and to accomplish the purposes of this Agreement.  Secured
Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clauses (ii), (iii) and (iv).  The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Obligations
have not been paid and performed in full.  Debtor hereby ratifies, to the extent
permitted by law, all that Secured Party shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 6.

SECTION 7

Events of Default.  Any of the following events which shall occur and be
continuing shall constitute an “Event of Default”:

(a)

The occurrence of an “Event of Default” as such term is defined in the Note.

(b)

Any material impairment in the value of the Collateral or the priority of
Secured Party’s Lien with respect to any material Collateral hereunder.

(c)

Any loss, theft or substantial damage to, or destruction of, any material
portion of the Collateral (unless within 10 Business Days after the occurrence
of any such event, Debtor furnishes to Secured Party evidence satisfactory to
Secured Party that the amount of any such loss, theft, damage to or destruction
of the Collateral is fully insured under policies naming Secured Party as an
additional named insured or loss payee).




5




--------------------------------------------------------------------------------




SECTION 8

Remedies.

(a)

Upon the occurrence and during the continuance of any Event of Default, Secured
Party may declare any of the Obligations to be immediately due and payable and
shall have, in addition to all other rights and remedies granted to it in this
Agreement, the Note or any other Document, all rights and remedies of a secured
party under the UCC and other applicable laws.  Without limiting the generality
of the foregoing,(i) Secured Party may peaceably and without notice enter any
premises of Debtor, take possession of any the Collateral, remove or dispose of
all or part of the Collateral on any premises of such Debtor or elsewhere, or,
in the case of equipment, render it nonfunctional, and otherwise collect,
receive, appropriate and realize upon all or any part of the Collateral, and
demand, give receipt for, settle, renew, extend, exchange, compromise, adjust,
or sue for all or any part of the Collateral, as Secured Party may determine;
(ii) Secured Party may require Debtor to assemble all or any part of the
Collateral and make it available to Secured Party at any place and time
designated by Secured Party; (iii) Secured Party may secure the appointment of a
receiver of the Collateral or any part thereof (to the extent and in the manner
provided by applicable law); (iv) Secured Party may sell, resell, lease, use,
assign, license, sublicense, transfer or otherwise dispose of any or all of the
Collateral in its then condition or following any commercially reasonable
preparation or processing (utilizing in connection therewith any of Debtor’s
assets, without charge or liability to Secured Party therefor) at public or
private sale, by one or more contracts, in one or more parcels, at the same or
different times, for cash or credit, or for future delivery without assumption
of any credit risk, all as Secured Party deems advisable; provided, however,
that Debtor shall be credited with the net proceeds of sale only when such
proceeds are finally collected by Secured Party.  Debtor recognizes that Secured
Party may be unable to make a public sale of any or all of the Pledged
Collateral, by reason of prohibitions contained in applicable securities laws or
otherwise, and expressly agrees that a private sale to a restricted group of
purchasers for investment and not with a view to any distribution thereof shall
be considered a commercially reasonable sale.  Secured Party shall have the
right upon any such public sale, and, to the extent permitted by law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption, which right or equity of redemption
Debtor hereby releases, to the extent permitted by law.  Secured Party shall
give Debtor such notice of any private or public sales as may be required by the
UCC or other applicable law.

(b)

For the purpose of enabling Secured Party to exercise its rights and remedies
under this Section 8 or otherwise in connection with this Agreement, Debtor
hereby grants to Secured Party, effective during the continuance of any Event of
Default, an irrevocable, non-exclusive and assignable license (exercisable
without payment or royalty or other compensation to Debtor) to use, license or
sublicense any intellectual property Collateral.

(c)

Secured Party shall not have any obligation to clean up or otherwise prepare the
Collateral for sale.  Secured Party has no obligation to attempt to satisfy the
Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any Collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against Debtor.  Debtor waives any right it may have to require Secured
Party to pursue any third Person for any of the Obligations.  Secured Party may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  Secured
Party may sell the Collateral without giving any warranties as to the
Collateral.  Secured Party may specifically disclaim any warranties of title or
the like.  This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.  If Secured Party sells
any of the Collateral upon credit, Debtor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.

(d)

To the extent Debtor uses the proceeds of any of the Obligations to purchase
Collateral, Debtor’s repayment of the Obligations shall apply on a “first-in,
first-out” basis so that the portion of the Obligations used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

(e)

The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Obligations.  Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to Debtor
or otherwise disposed of in accordance with the UCC or other applicable law.
 Debtor shall remain liable to Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.

SECTION 9

Certain Waivers.  Debtor waives, to the fullest extent permitted by law, (i) any
right of redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require Secured
Party (A) to proceed against any Person, (B) to exhaust any other collateral or
security for any of the Obligations, (C) to pursue any remedy in Secured Party’s
power, or (D) to make




6




--------------------------------------------------------------------------------







or give any presentments, demands for performance, notices of nonperformance,
protests, notices of protests or notices of dishonor in connection with any of
the Collateral; and (iii) all claims, damages, and demands against Secured Party
arising out of the repossession, retention, sale or application of the proceeds
of any sale of the Collateral.

SECTION 10

Notices.  All notices or other communications hereunder shall be in accordance
with Section 9.2 of the Note.

SECTION 11

No Waiver; Cumulative Remedies.  No failure on the part of Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Secured Party.

SECTION 12

Costs and Expenses; Indemnification.  

(a)

Debtor agrees to pay on demand: (i) the reasonable out-of-pocket costs and
expenses of Secured Party, and the reasonable fees and disbursements of counsel
to Secured Party, in connection with the negotiation, preparation, execution,
delivery and administration of this Agreement and the Note, and any amendments,
modifications or waivers of the terms thereof, and the custody of the
Collateral; (ii) all title, appraisal, survey, audit, consulting, search,
recording, filing and similar costs, fees and expenses incurred or sustained by
Secured Party in connection with this Agreement or the Collateral; and (iii) all
costs and expenses of Secured Party, and the fees and disbursements of counsel,
in connection with the enforcement or attempted enforcement of, and preservation
of any rights or interests under, this Agreement and the Note, including in any
out-of-court workout or other refinancing or restructuring or in any bankruptcy
case, and the protection, sale or collection of, or other realization upon, any
of the Collateral, including all expenses of taking, collecting, holding,
sorting, handling, preparing for sale, selling, or the like, and other such
expenses of sales and collections of Collateral.

(b)

Debtor hereby agrees to indemnify Secured Party, any affiliate thereof, and
their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by
Debtor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Debtor (the “Indemnified Liabilities”); provided that Debtor shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct.  If and to the extent that the foregoing indemnification is for any
reason held unenforceable, Debtor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(c)

Any amounts payable to Secured Party under this Section 12 or otherwise under
this Agreement if not paid upon demand shall bear interest from the date of such
demand until paid in full, at the “Default Rate” set forth in the Note.

SECTION 13

Binding Effect.  This Agreement shall be binding upon, inure to the benefit of
and be enforceable by Debtor, Secured Party and their respective successors and
assigns and shall bind any Person who becomes bound as a debtor to this
Agreement.

SECTION 14

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, except as required by mandatory
provisions of law and to the extent the validity or perfection of the security
interests hereunder, or the remedies hereunder, in respect of any Collateral are
governed by the law of a jurisdiction other than New York.  

SECTION 15

Entire Agreement; Amendment.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and shall not be amended
except by the written agreement of the parties.

SECTION 16

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.




7




--------------------------------------------------------------------------------




SECTION 17

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

SECTION 18

Termination.  Upon payment and performance in full of all Obligations, the
security interest created under this Agreement shall terminate and Secured Party
shall promptly execute and deliver to Debtor such documents and instruments
reasonably requested by Debtor as shall be necessary to evidence termination of
all security interests given by Debtor to Secured Party hereunder.

[remainder of page intentionally left blank]





8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.







 

Dope Media, Inc.

 

 

 

 

By:

/s/ George Jage

 

Name:

George Jage

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

203 Sixth Avenue North, Suite 200

 

Seattle, Washington 98109

 

Attn: George Jage, CEO

 

Phone: (702) 303-6523

 

Email: george@dopemagazine.com

 

 

 

 

 

 

 

 

 

 

 

 

 

General Cannabis Corp.

 

 

 

 

By:

/s/ Robert Frichtel

 

Name:

Robert Frichtel

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

6565 East Evans Avenue

 

Denver, CO 80224

 

Attn:  Michael Feinsod

 

Phone:  (303) 759-1300

 

Email: Legal@generalcann.com











9


